Order entered May 21, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-00589-CV

      GREYHOUND LINES, INC. AND RASHAD ARMAND NICHOLS, Appellants

                                                V.

                                  JANIE REEVES, Appellee

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 09-09239

                                            ORDER
       The Court has before it appellants’ May 10, 2013 unopposed second motion for extension

of time to file reply brief of appellants. The Court GRANTS the motion and ORDERS that the

reply brief tendered by appellants on May 13, 2013 be timely filed as of that date.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE